Citation Nr: 0519783	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-14 429	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia 
with somatization disorder, rated as 30 percent disabling 
prior to March 7, 2005.

2.  Entitlement to an increased evaluation for schizophrenia 
with somatization disorder, rated as 50 percent disabling on 
and after March 7, 2005.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1998 from the Regional Office 
(RO), in Atlanta, Georgia, of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased rating.  Since the issuance of that decision, the 
veteran has since moved and her claims folder was transferred 
to the RO in St. Louis, Missouri.

In a September 1998 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge at the (RO) (Travel Board 
hearing).  Such a hearing was scheduled for March 1999; 
however, the veteran failed to appear.  Thus, her request is 
now deemed to be withdrawn pursuant to 38 C.F.R. § 20.704(d) 
(2004).  

The case was last before the Board in October 2003, at which 
time the claim was remanded for the purpose of development 
and to insure that the veteran was informed of what she must 
do and present in order to prevail on her claim.  

As a result of the October 2003 Board Remand, the veteran 
underwent additional medical testing.  Those results were 
forwarded to the RO, which, in turn, determined that the 
evidence supported a 50 percent disability evaluation, 
effective March 7, 2005.  However, an evaluation in excess of 
30 percent prior to that date was deemed not to be supported 
by the evidence.  The veteran was informed of the RO's action 
and she has continued her claim, which is now before the 
Board.  

As an aside, the Board, in its October 2003 action, observed 
that there was a question with respect to whether a June 1, 
1995, disability rating reduction was proper.  Additionally, 
in that same Remand, the Board noted that the veteran had 
previously filed a claim for entitlement to vocational 
rehabilitation benefits under Chapter 31 of Title 38 of the 
United States Code.  As the Board did previously, those two 
issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to March 7, 2005, the evidence shows that the 
service-connected schizophrenia with somatization disorder 
was manifested by occasional depression but very little 
delusion and Global Assessment of Functioning (GAF) scores of 
60 to 80.  

3.  On and after March 7, 2005, the service-connected 
schizophrenia with somatization disorder was manifested by 
delusions with inappropriate moods and reactions with serious 
impairment of social and occupational functioning and a GAF 
score of 50.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for schizophrenia with somatization disorder, prior to March 
7, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.7, 4.55, 4.56, 4.73, 4.104, Diagnostic Code 9203 (2004).  

2.  The criteria for an evaluation in excess of 50 percent 
for schizophrenia with somatization disorder, on and after 
March 7, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 
4.55, 4.56, 4.73, 4.104, Diagnostic Code 9203 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussion in the rating decision of 
May 1998 and March 2005, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and the two 
Board Remands.  Specifically, in those documents, the 
appellant has been told that she needed to submit evidence 
showing that her psychiatric disability was producing 
symptoms and manifestations more severe than contemplated by 
the 30, and then 50, percent disability rating.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, in letters issued in March 2003 and March 
2004, which spelled out the requirements of the VCAA and what 
the VA would do to assist the veteran.  The VA also informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The VA specifically 
told the veteran that if she was receiving medical care for 
her psychiatric disorder from any type of health 
professional, and if the VA was informed of that care, the VA 
would obtain those records.  The veteran, despite being told 
that any medical records could bolster her claim, has 
remained silent as to any treatment she has received over the 
years for her schizophrenia.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding her claim.  As reported above, she was 
silent with respect to any treatment, and thus any records 
that could have corroborated the veteran's assertions have 
not been included in the claims folder.  The veteran was also 
given an opportunity to present testimonial evidence before 
the RO and the Board.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
her duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where her own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In other 
words, once the veteran was informed that the VA was 
attempting to procure documents that would substantiate her 
claim, she had a duty to at least notify the VA of where 
those documents might be located.  In this instance, it seems 
that the veteran failed to cooperate with the VA, to the 
detriment of her claim.  It is clear that the VA has given 
the veteran every opportunity to express her opinions with 
respect to her claim and the VA has obtained all known 
documents that would substantiate the veteran's assertions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent psychiatric 
examinations in 1998, 2000, and again in 2005.  It seems 
clear to the Board that the VA has attempted to acquire a 
complete and detailed picture of the veteran's mental 
disorder.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed her of what information she needed to establish 
entitlement to the benefits she has requested.  The veteran 
was further told that she should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the 
SOCs and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, to decide the 
issues addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for her and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  See also Mayfield v. Nicholson, 
No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
She has, by information letters, rating decisions, the SOC, 
the SSOCs, and the Board's Remands, been advised of the 
evidence considered in connection with her appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2004) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  In cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The record reflects that service connection for a psychiatric 
disorder was granted by the RO in a rating decision issued in 
February 1985.  The RO assigned a disability evaluation of 30 
percent; the veteran's disability was labeled as a 
"conversion disorder".  This was later re-evaluated and the 
veteran was assigned a 50 percent rating - the diagnosis was 
changed to schizophrenia.  Since that time, the disability 
evaluation was reduced to 30 percent, and then increased to 
50 percent in March 2005.  The veteran asserts that the 
disability ratings assigned do not adequately compensate the 
veteran for the severity and symptoms produced by her 
schizophrenia with somatization disorder.  

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9203 (2004).  The regulations at 38 
C.F.R. § 4.130 (2004) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
Under the criteria, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

As noted above, there is no indication that the veteran has 
obtained treatment for her psychiatric disorder.  The claims 
folder does not contain counseling sessions from 1998 to 
2005.  There is no indication that she has undergone therapy 
to help her cope with her condition.  

In conjunction with her claim, the veteran did undergo a VA 
mental examination in January 1998.  The doctor found her 
mood mildly depressed and anxious.  She denied auditory or 
visual hallucinations, and suicidal or homicidal thoughts.  
She told the doctor that she was working part time and that 
she had contact with her family.  She was not delusional and 
seemed to have some insight into her problems.  Upon 
completion of the examination, the doctor assigned a GAF 
score of 60.  The doctor further stated that the veteran had 
moderate symptoms with some depression, and moderate 
difficulties in social and occupational functioning.  

Another VA psychiatric examination was performed in March 
2000.  The veteran told the examiner that she believed that 
she did not have a psychiatric disability and that she was 
not experiencing the symptoms and manifestations that she had 
previously undergone.  She stated that she was not taking any 
medications for her previously diagnosed mental disorder, and 
that she was socializing with friends and family when time 
permitted.  Although the examiner noted that the veteran had 
some "encapsulated delusional thinking", she was otherwise 
well oriented, logical, coherent, and logical.  Depression, 
mania, or a deteriorating psychotic process was not observed.  
Upon completion of the examination, a GAF of score 80 was 
assigned.  

A final psychiatric examination was accomplished in March 
2005.  The veteran informed the examiner that she was married 
and attended church.  She stated that she was unemployed.  
The examiner reported that the veteran was preoccupied with 
some bizarre delusions involving a monitoring device and 
being in public without a top or brassiere.  The doctor noted 
that the veteran's mood and affect was euthymic, expressive, 
and possibly inappropriate.  He found her insight and 
judgment lacking because of delusional thinking.  A GAF score 
of 50 was assigned.

The examiner further found that the veteran's mental 
condition had deteriorated over the previous year, and that 
said deterioration was due to her psychiatric disorder.  He 
noted that the veteran's ability to work was compromised but 
not prohibited.  

It is noted that there are two stand-alone counseling reports 
in the claims folder; they were submitted by the veteran.  
One report is from December 1999 and the other is from March 
2000.  Neither report goes into detail with respect to the 
severity of symptoms that the veteran was then experiencing.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF scores ranging 
from 50 to 80.  A GAF score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors, and it indicates that 
there is no more than slight impairment in social, 
occupational, or school functioning.  A GAF score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF Score of 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Finally, a GAF Score of 41 to 50 contemplates 
serious systems (e.g., suicidal ideation severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
30 percent prior to March 7, 2005, or 50 percent on and after 
March 7, 2005.  The examinations performed before 2005 
suggest that the veteran's disorder was relatively stable and 
was not producing symptoms such as prolonged depression, 
delusions, or anxiety.  The veteran continued to have social 
relations with family members and her ability to work was not 
seriously affected by her condition.  Additionally, the 
examiners classified the veteran's disability as mildly or 
moderately severe, but never greater.  

With respect to after the examination was accomplished, while 
the veteran's social and occupational functioning has been 
affected, there is no indication that the veteran has avoided 
her friends or neglected her family.  She has not acted 
grossly inappropriately, she has not thought about suicide or 
the killing of others, and she has continued to maintain her 
personal hygiene.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
Prior to 2005, there was no indication that the veteran's 
ability to work was affected by her disorder.  After the 
March 2005 examination, there was evidence showing that her 
ability to work was compromised.  However, that same evidence 
did not suggest or insinuate that the veteran is incapable of 
employment as a result of her disorder.  

Thus, it is the conclusion of the Board that the assigned 
disability ratings before and after March 7, 2005, are 
appropriate, and that higher disability evaluations are not 
warranted.  38 C.F.R. § 4.7 (2004).  She does not exhibit the 
occupational and social impairments that would qualify her 
for a higher rating.  And she does not exhibit the symptoms 
and manifestations that would warrant higher ratings.  Hence, 
the veteran's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this instance, there is no indication that the veteran's 
service-connected psychiatric disability has caused marked 
interference with her employment nor has it caused frequent 
hospitalization.  Moreover, the symptoms produced by the 
disability are not so unusual as to render impractical the 
application of the schedular rating criteria.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

An increased evaluation for schizophrenia with somatization 
disorder, rated as 30 percent disabling prior to March 7, 
2005, is denied.

An increased evaluation for schizophrenia with somatization 
disorder, rated as 50 percent disabling on and after March 7, 
2005, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


